
	

113 HR 5140 IH: Child Welfare Workforce Partnership Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5140
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Ms. Bass (for herself, Mr. Rangel, Mr. Rush, Mr. McDermott, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to enable a State to be reimbursed for child
			 welfare training expenditures made by a nonprofit educational institution
			 in the State.
	
	
		1.Short titleThis Act may be cited as the Child Welfare Workforce Partnership Act.
		2.Child welfare training expenditures made by nonprofit educational institution deemed to be made by
			 State for purposes of Federal reimbursement
			(a)In generalSection 474 of the Social Security Act (42 U.S.C. 674) is amended by adding at the end the
			 following:
				
					(h)Child welfare training expenditures made by nonprofit educational institution deemed To be made by
			 StateFor purposes of this section, an expenditure described in subparagraph (A) or (B) of subsection
			 (a)(3) which is made by a public or private nonprofit educational
			 institution and which would be an allowable expenditure if made by the
			 State claiming reimbursement with respect to the expenditure, shall be
			 considered to have been made by the State, except to the extent that
			 Federal funds have been paid with respect to the expenditure..
			(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2014, and shall apply to
			 claims submitted on or after that date.
			
